DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attia et al. (US 2005/0011957 A1) in view of Silverbook et al. (US 2005/0254106 A9).
Regarding claim 1, Attia teaches a camera interface circuit for a barcode scanner (Fig. 3A), comprising:
a binary conversion block configured to receive image signals of a second image frame from a camera, extract gray levels of each pixel in the second image frame, compare the gray levels of the pixels with a threshold, and generate binary codes of 1 or 0 based on the comparison of the gray level of the pixels being above or below the threshold (edge/no edge, 409, 411); and

Attia lacks the details of the calibration module.
Silverbrook teaches a calibration module configured to receive image signals of a first image frame, and generate the threshold value that is provided to the binary conversion block for said comparison, wherein the threshold is calculated using a histogram of the pixel gray levels of the first image frame [1352].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the calibration technique taught by Silverbrook because it allows the process to compensate for the effects of variation in illumination (paragraph 1351 of Silverbrook).
Regarding claim 2, Attia teaches further comprising a decoder connected to the first selection module, wherein the decoder receives and decodes the output binary codes as information of a scanned barcode (Fig. 4B).
Regarding claim 3, Attia teaches further comprising a display module connected to the first selection module, wherein the display module previews the output image signals (Fig. 5B, Fig. 5C).
Regarding claim 5, Attia teaches wherein the threshold has a predetermined value (411).
Regarding claim 9, Attia teaches wherein the first selection module is a multiplexer having a first input terminal receiving the binary codes and a second input terminal receiving the image signals (Fig. 3A).
Regarding claim 10, Attia teaches further comprising an output buffer coupled with the first selection module for buffering the output of the first selection module (363, 365).
Regarding claim 11, Attia teaches further comprising a synchronization module for synchronizing image signals from the camera and providing synchronized image signals to the binary conversion block and the first selection module as the image signals (Fig. 3B, steps 367 and 303 are synchronized).
Regarding claim 12, Attia teaches further comprising a packing module connected to the binary conversion block and configured to pack the binary codes into a predetermined format (Fig. 4B).
Regarding claims 13, 14, and 17-20, these claims are analogous to the claims above and are therefore also taught by Attia.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Silverbrook.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/               Examiner, Art Unit 2876